Citation Nr: 0106444	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for pulmonary 
asbestosis as a result of reported asbestos exposure in 
service.

2.  Entitlement to service connection for carcinoma of the 
colon, including as a result of reported asbestos exposure in 
service.


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1954.



This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and August 1999 rating 
decisions of the RO.


REMAND

Initially, the Board notes that there is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary promulgated 
any specific regulations for those types of cases.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in the VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
In addition, a recent opinion by VA's General Counsel 
discussed the provisions of M21-1 regarding asbestos claims 
and, in part, also concluded that medical nexus evidence is 
needed to establish a claim based on in-service asbestos 
exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claims 
of entitlement to service connection for based on asbestos 
exposure in service under the established administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos- related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's 

compliance with the Circular's claim-development procedures).  
With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum.  M21-1, Part 
VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The veteran's DD-214 shows that his most significant duty 
assignment during his approximate 3 years and 10 months of 
service was at the U.S. Navy Base in Guantanamo Bay, Cuba.  
The veteran reported in a statement received in February 1999 
that he was assigned to floating dry docks (AFDL-1 and/or 
ARD) at Guantanamo Bay and in fact lived on one of these dry 
docks.  In a further statement in March 1999, he claimed that 
he was exposed to asbestos during his entire period of 
service including in the barracks during boot camp and during 
18 months when he was stationed aboard an LST, in addition to 
when he was in Guantanamo Bay.

The veteran's service medical records are negative for 
clinical documentation of pulmonary asbestosis and colon 
cancer.  Private clinical records document surgery for 
carcinoma of the colon in 1998.  As regards respiratory 
pathology, pulmonary function studies (contained in private 
clinical records) in 1996 indicate mild pneumoconiosis and 
chronic obstructive pulmonary disease (COPD).

In a December 1996 report, W.H. Goldiner, M.D., provided a 
clinical impression of "probable asbestosis."  However, 
interstitial fibrosis (asbestosis) was noted on the chest x-
ray.  Recorded clinical data in Dr. Goldiner's December 1996 
report indicates that the veteran was initially employed in 
the summer of 1948 at Bethlehem Steel Corporation as a 
laborer.  From 1949, for approximately four 

months, he was employed at Bethlehem Steel Shipyard.  It was 
noted that during the time of employment he installed 
insulation.  He cut and sawed the asbestos insulation, which 
he applied throughout an unidentified ship(s) and thereby 
exposed himself to extremely high concentrations of asbestos 
containing dust.  He said that in 1950 he was employed at 
General Motors as an assembler.  His service from 1951 to 
1954 in the U.S. Navy was reported and it was noted that in 
1954 he returned to General Motors and retired from there 30 
years later.  It was added that as an assembler and as an 
inspector with General Motors, the veteran worked extensively 
in the area of overhead insulated steam pipes and also was in 
the area of the pipe coverers who would remove and replace 
the asbestos insulation on the pipes.

Based on the facts of this case as set forth above, the Board 
finds that it is appropriate to inquire into the nature and 
extent of the veteran's asbestos exposure before, during and 
subsequent to his military service.  Central to the 
disposition of this case is a determination as to whether the 
veteran has an asbestos-related disease(s) and at what point 
he became sufficiently exposed to asbestos so as to 
eventually develop the asbestos-related disease(s).  As the 
Board cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, consistent with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), the case is REMANDED to the RO 
for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his claimed 
respiratory condition and for colon 
cancer since service, then obtain 
complete clinical records from all 
identified sources.


2.  The RO should obtain, to the extent 
possible, pre-and post-service 
occupational information to ascertain the 
nature and extent of the veteran's 
exposure to asbestos outside of his 
period of military service.  All records 
obtained should be placed in the claims 
folder.

3.  The RO should also obtain a copy of 
the veteran's service personnel records 
to ascertain the nature and extent of the 
veteran's in-service asbestos exposure.  
All documents received should be 
associated with the claims folder.

4.  The RO should then afford the veteran 
a special VA pulmonary examination to 
ascertain whether there is a relationship 
between his claimed in-service asbestos 
exposure and any current pulmonary 
pathology.  All indicated testing should 
be conducted.  The claims folder must be 
made available to the examiner and 
reviewed prior to the examination.  Based 
on the examination and study of the case, 
the examiner should offer an opinion as 
to whether it is as likely as not that 
any current respiratory disorder is due 
to inhalation of asbestos materials the 
veteran encountered during service, or 
whether it is due to other causes such as 
pre or post-service exposure to asbestos 
in an occupational setting.  Complete 
rationale for all opinions expressed must 
be provided.

5.  The RO should then afford the veteran 
an examination with a VA oncologist to 
ascertain whether there is a relationship 
between his claimed in-service asbestos 
exposure and his colon cancer.  All 
indicated testing should be conducted.  
The claims folder must be made available 
to the examiner and reviewed prior to the 
examination.  Based on the examination 
and study of the case, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's colon cancer is due to 
inhalation of asbestos materials the 
veteran encountered during service, or 
whether it is due to other causes such as 
pre or post-service exposure to asbestos 
in an occupational setting.  The VA 
examiner should also comment as to 
whether it is at least as likely as not 
that the veteran's colon cancer was 
present during service or was manifest 
within one year of his discharge from 
service.  Complete rationale for all 
opinions expressed must be provided.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for pulmonary 
asbestosis and colon cancer, to include 
on the basis asbestosis exposure in 
service, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If any benefit sought remain denied, 
the veteran should be provided with an 
SSOC and given the opportunity to 
respond within the applicable timeframe 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


